PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Lee, Kyung Hoon
Application No. 14/663,597
Filed: 20 Mar 2015
For: APPARATUS FOR GENERATING A VORTEX FOR A VACUUM CLEANER

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “RENEWED PETITION UNDER 37 CFR 1.55 (E) TO RESTORE AN UNINTENTIONALLY DELAYED PRIORITY CLAIM”, filed February 18, 2021.   

The petition under 37 CFR 1.55(e) is DISMISSED as inappropriate.

On filing, an Application Data Sheet (ADS) was received which identified the foreign application for which priority is claimed by application number, country and filing date of June 18, 2014. The foreign priority claim was recognized as evidenced by the Filing Receipt mailed April 1, 2015. A petition filed July 24, 2020 under 37 CFR 1.55(e)  identified the foreign application for which priority is claimed by application number, country and filing date June 19, 2014, rather than June 18, 2014. 

The petition was dismissed in a decision mailed February 1, 2021 because while the petition submitted the required statement of unintentional delay, the petition was filed more than two years after the date the domestic benefit claim was due and thus did not satisfy item (4) under 37 CFR 1.55(e). 

Comes now petitioner with the instant renewed petition arguing, “For reasons unknown to the Applicant, although U.K. Application No. 1410884.9 was filed on June 18, 2014, the Intellectual Property Office of the U.K. recorded June 19, 2014 as the filing date.”

Rather than a petition to correct the filing date of the foreign application, this renewed petition is filed to provide the DAS code for retrieval of the certified priority document.

A review of the record reveals that the priority claim was entered, as evidenced by the Filing Receipt issued April 1, 2015. The filing of the DAS CODE is acknowledged and has been entered. As well, the foreign priority document has now been retrieved.



Effective with applications filed on or after March 16, 2013, new 37 CFR 1.55(f) provides that:

In an original application filed under 35 U.S.C. 111(a), a certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application, except as provided in paragraphs (h) and (i) of this section. If a certified copy of the foreign application is not filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g). 

Accordingly, a grantable petition under 37 CFR 1.55(f) is required and must include:
	
1)	A certified copy of the foreign application, unless   previously filed,
2)	A showing of good and sufficient cause for the delay,
3)	The petition fee set forth in 37 CFR 1.17(g).

Applicant did not provide the certified copy or comply with the exceptions set forth at 37 CFR 1.55(h) or (i) within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application, except as provided in paragraphs (h) and (i) of this section. As noted in 37 CFR 1.55(i)(4), in pertinent part, the request must be filed within the later of sixteen months from the filing date of the prior foreign application, four months from the actual filing date of an application under 35 U.S.C. 111(a) or the request must be accompanied by a petition under paragraph (e) or (f) of this section. 

Accordingly, any petition under 37 CFR 1.55(f) must be included by the petition fee set forth at 37 CFR 1.17(g) with a showing of good and sufficient cause for the delay.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
			Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314


By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.

Any questions concerning this matter may be directed to Attorney Advisor Patricia Faison-Ball at (571) 272-3212.  

/DOUGLAS I WOOD/
Attorney Advisor, OPET